Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 12/30/2020. As directed by the amendment: claims 1-2, 7 and 10 have been amended, no claims have been withdrawn, claim 11 has been cancelled, and no claims have been added.  Thus, claims 1-10 and 12-14 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, recites the limitation "a coil winding" at line 2 renders the claim indefinite. It is unclear for whether this coil winding is the same as the one recited in the preceding claim 1 at line 8. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Regarding claim 4, recites the limitation "the support" at line 3 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the support” and “a first support” OR “a second preceding claim 1 at line 4 and to whether they are the same or different. Further clarification is required to either further differentiate (the support) or provide proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neiheisel et al (US 5,023,427) in view of Breuer et al (US 20150306702 A1) and Nakagawa et al (US 20080026247 A1).
Regarding claim 1, Neiheisel et al discloses a method for joining a first steel blank 15, 115 (figs. 1 and 2, i.e. steel sheet) and a second steel blank 16, 116 (figs. 1-2, i.e. steel sheet), the method comprising (abstract; col. 1, lines 7-15)
-    providing a first support 32, 41, 132, 141 (figs. 1 and 2) for the first steel blank 15, 115 (figs. 1-2, i.e. steel sheet) and a second support 31, 40,131, 140 (figs 1 and 2) 
-    providing a coil winding 33, 42, 43, 133, 142 and 143 (figs. 1-2) around one of the first and second supports 31, 32, 40, 41, 131, 132, 140 and 141 (figs. 1-2, i.e. upstanding poles) Note: a coil winding around one or more supports feature is also known in the art as evidenced by Isoyama et al (US 5,951,903).
-    arranging the first blank 15, 115 (figs. 1-2, i.e. steel sheet) on the first support 32, 41, 132, 141 (figs. 1 and 2) and the second blank 16, 116 (figs. 1-2, i.e. steel sheet) on the second support 31, 40,131, 140 (figs 1 and 2), such that a butt end 117 (fig. 1, i.e. called edge) of the first blank 15, 115 (figs. 1-2, i.e. steel sheet) that is facing the second blank 16, 116 (figs. 1-2, i.e. steel sheet) is brought into contact with a butt end 118 (fig. 1) of the second blank 16, 126 (figs. 1-2, i.e. steel sheet) that is facing the first blank 15, 115 (figs. 1-2, i.e. steel sheet) defining a contacting area G (fig. 1, i.e. a gap) that closes a path for magnetic flux (see figure 1a) between the first and second supports 31, 32, 40, 41, 131, 132, 140 and 141 (figs. 1-2) and through the first and second blanks (15, 16, 115, 116) when in use,
-    providing a laser system 165 (fig. 1), wherein the laser system comprises a laser source for generating a laser beam (not labeled/shown);
-    applying the laser beam (not labeled/shown) onto the contacting area G (fig. 1, i.e. a gap) using the laser system (col. 10, lines 60-col. 11, lines 20),

Neiheisel et al discloses all the limitations of the claimed invention as set forth above, except for at least one of the first and second steel blanks comprising a layer of aluminum or of an aluminum alloy; and wherein the laser system comprises one or more optical elements; and applying the laser beam onto the contacting area using the laser system, while simultaneously applying an alternating current to the coil winding such that an alternating magnetic field is created across the contacting area in a direction substantially from the first blank to the second blank.
However, Breuer et al teaches at least one of the first and second steel blanks (1, 2, 2’) comprising a layer of aluminum or of an aluminum alloy (¶ 0019; see claim 9); and wherein the laser system (see figures 1-2) comprises one or more optical elements 5 (figs, 1-2, i.e. a focusing lens). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Neiheisel‘s reference, to include such coating material as set forth above, as suggested and taught by Breuer, for the purpose of providing a better behavior against corrosion.
Moreover, Nakagawa et al teaches applying the laser beam B, B1, B2 (figs. 14B and 18) onto the contacting area using the laser system, while simultaneously applying an alternating current to the coil winding such that an alternating magnetic field is created across the contacting area in a direction substantially from the first blank (1) to 
With respect to claim 2, Neiheisel et al in view of Breuer et al and Nakagawa et al discloses the limitations of the claimed invention of which Breuer further discloses wherein the first steel blank and/or the second steel blanks (1, 2, 2’) is made from a boron alloyed steel coated with aluminum silicon (¶ 0003, 0019). A boron alloyed steel is known in the art as Breuer mentioned in the paragraph 0003.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include such material(s) as set forth above, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
With respect to claim 7, Neiheisel et al in view of Breuer et al and Nakagawa et al discloses the limitations of the claimed invention of which Neiheisel further discloses wherein the laser system 165 (fig. 1) is arranged such that the laser beam impacts perpendicular (see figure 1) to the blanks (15, 16). 
claim 13, Neiheisel et al in view of Breuer et al and Nakagawa et al discloses the limitations of the claimed invention as set forth above of which Breuer further discloses a method for forming a product comprising forming a blank (¶ 0002, i.e. a steel sheet/strip/blank) including a method of joining a first and a second steel blanks (1, 2) according to the method of claim 1 (see claim 1 as set forth above), heating the blank (i.e. a heat treatment, and hot deforming (i.e. hot forming (press hardening) and subsequent quenching (i.e. rapid cooling) of the heated blank (abstract; ¶ 0038). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such blank processes as set forth above, as suggested and taught by Breuer, for the purpose of enabling the reduction of the total weight of the bodywork (¶ 0002).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Neiheisel et al (US 5,023,427) in view of Breuer et al (US 20150306702 A1) and Nakagawa et al (US 20080026247 A1) as applied to claim 1 above, and further in view of Isoyama et al (US 5,951,903).
Regarding claim 3, Neiheisel et al in view of Breuer et al and Nakagawa et al discloses the limitations of the claimed invention as set forth above, except for wherein each support is at least partially surrounded by a coil winding and the alternating current applied to each coil winding is such that the generated alternating magnetic fields are inverted.
However, Isoyama et al teaches wherein each support (3, i.e. inductors, see figures 1, 25 for example) is at least partially surrounded by a coil winding (C) and the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neiheisel et al (US 5,023,427) in view of Breuer et al (US 20150306702 A1) and Nakagawa et al (US 20080026247 A1) as applied to claim 1 above, and further in view of Caprioglio (EP 1057579 A1)
Regarding claim 4, Neiheisel et al in view of Breuer et al Nakagawa et al discloses the limitations of the claimed invention as set forth above, except for wherein a lower base made of a magnetic or magnetisable material is provided in contact with a lower side of the supports, the lower side of each support being opposite to a side of the support on which the first and second blanks are to be placed.
However, Caprioglio teaches wherein a lower base 35, 36 (fig. 7) made of a magnetic or magnetisable material is provided in contact with a lower side of the supports, the lower side of each support being opposite to a side of the support on which the first and second blanks are to be placed (page 7, col. 11, ¶ 0043). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neiheisel et al (US 5,023,427) in view of Breuer et al (US 20150306702 A1) and Nakagawa et al (US 20080026247 A1) as applied to claim 1 above, and further in view of Evangelista et al (US 20140270922 A1).
Regarding claim 5, Neiheisel et al in view of Breuer et al Nakagawa et al discloses the limitations of the claimed invention as set forth above, except for wherein a collector plate is provided in the central space underneath the contacting area of the first and second blanks for collecting aluminum particles.
However, Evangelista et al teaches wherein a collector plate (54, i.e. a collector tool) is provided in the central space underneath the contacting area of the first and second blanks for collecting aluminum particles (¶ 0033-0034, 0041, 0047). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such collector tool as set forth above, as suggested and taught by Evangelista, for the purpose of preventing a potential weld contaminant to a weld joint (abstract).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Neiheisel et al (US 5,023,427) in view of Breuer et al (US 20150306702 A1) and Nakagawa et al (US 20080026247 A1) as applied to claim 1 above, and further in view of Matchett et al (US 3,566,071).
Regarding claim 6, Neiheisel et al in view of Breuer et al Nakagawa et al discloses the limitations of the claimed invention as set forth above, except for wherein a frequency of the alternating current is 50 or 60 Hz.
However, Matchett teaches wherein a frequency of the alternating current is 60 Hz (col. 7, lines 57-60). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such frequency as set forth above, as suggested and taught by Matchett, for the purpose of providing a method of welding in the practice of which it shall be possible to produce welds having a high depth-to-width ratio.

Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neiheisel et al (US 5,023,427) in view of Breuer et al (US 20150306702 A1) and Nakagawa et al (US 20080026247 A1) as applied to claim 1 above, and further in view of GARCIA et al (US 20160045970 A1).
Regarding claims 8-9 and 14, Neiheisel et al in view of Breuer et al Nakagawa et al discloses the limitations of the claimed invention as set forth above, except for wherein the laser system comprises a laser with a power of between 3 kW and 16 kW; wherein the laser comprises an Nd-YAG laser; and wherein the laser system comprises a laser with a power of between 4 kW and 10 kW.
However, GARCIA et al teaches wherein the laser system (see figure 1) comprises a laser (20) with a power of between 3 kW and 16 kW (¶ 0028); and wherein the laser (20) comprises an Nd-YAG laser (¶ 0056); and wherein the laser system comprises a laser (20) with a power of between 4 kW and 10 kW (¶ 0028). Therefore, it .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neiheisel et al (US 5,023,427) in view of Breuer et al (US 20150306702 A1), Isoyama et al (US 5,951,903) and Evangelista et al (US 20140270922 A1).
Regarding claim 10, Neiheisel et al in view of Breuer et al discloses all the limitations as set forth in claim 1 (similar features) including a second coil winding (142), except for the coil windings provided around the supports, wherein the first and second coil windings are arranged such that when alternating current is applied to the first and second coil winding the magnetic fields generated are inverted; and the tool further comprising a collector plate provided in the central space below the first and second steel blanks for collecting aluminum particles.
However, Isoyama et al teaches the coil windings (C) provided around the supports (3, i.e. inductors, see figures 1, 25 for example), wherein the first and second coil windings are arranged such that when alternating current is applied to them the magnetic fields generated are inverted (col. 8, lines 46-51). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such coil 
Moreover, Evangelista et al teaches the tool further comprising a collector plate (54, i.e. a collector tool) provided in the central space below the first and second steel blanks for collecting aluminum particles (¶ 0033-0034, 0041, 0047). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such particle collector tool arrangement as set forth above, as suggested and taught by Evangelista, for the purpose of preventing a potential weld contaminant to a weld joint (abstract).
With respect to claim 12, Neiheisel et al in view of Breuer et al, Isoyama et al and Evangelista et al discloses the limitations of the claimed invention as set forth above of which Neiheisel further discloses a clamp associated with each support arranged such that in use each clamp presses a blank towards a support (col. 6, lines 12-16).

Response to Amendment
Applicant’s amendments to the claims have overcome Claim Objections from previous Office Action.  However, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections have not overcome as set forth above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Furthermore, Applicant's arguments with respect to proposed amended limitations are moot because the proposed amended limitations have not been entered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761